MORROW, Presiding Judge.
The offense is theft; penalty assessed at confinement in the penitentiary for two years.
No fault in the indictment has been perceived. The criticism of the indictment is that the property was not sufficiently described; the description being as follows: “One front axle assembly of a 1930 Model A. Ford Truck of the value of over $60.00.”
Reliance was had upon the first count of the indictment, part of which is quoted above.
The facts heard in the trial court are not brought up for review. For all that appears in the record, the evidence that was before the trial court may have evidenced the sufficiency of the description of the property. At all events, there is nothing before this court to'show that the description of the property was inadequate.
The judgment is affirmed.